Case: 12-11647     Date Filed: 10/19/2012    Page: 1 of 5

                                                               [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 12-11647
                              Non-Argument Calendar
                            ________________________

                   D.C. Docket No. 4:11-cr-00199-WTM-GRS-1

UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                        versus

JOHN E. STEVENS,
a.k.a. Level V. Cummings,

                                                                Defendant-Appellant.

                           ________________________

                    Appeal from the United States District Court
                       for the Southern District of Georgia
                           _______________________
                                (October 19, 2012)

Before CARNES, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      John Stevens appeals his sentence of 87 months of imprisonment following

his pleas of guilty to conspiring to possess with intent to distribute cocaine. 21

U.S.C. § 846. Stevens argues, for the first time, that the district court should have
              Case: 12-11647     Date Filed: 10/19/2012   Page: 2 of 5

used a lower base offense level because he had a minimal role in the conspiracy.

We affirm.

      Stevens agreed to plead guilty to conspiring to distribute cocaine in

exchange for the dismissal of a second charge for distributing cocaine. At the

change of plea hearing, Stevens admitted that he was a member of a conspiracy to

distribute cocaine. Stevens’s presentence investigation report stated that Stevens

drove from Washington, D.C. to obtain a shipment of cocaine being delivered on a

ship sailing from Panama to the Port of Savannah, Georgia. The supplier offered

an undercover agent $5,000 to retrieve the cocaine from a container on the ship and

deliver the cocaine to Stevens. After federal agents seized the cocaine from the

ship, the supplier told the undercover agent that Stevens was in Pooler, Georgia,

and gave the agent Stevens’s phone number to arrange the delivery. The agent met

Stevens in a hotel room while Stevens’s cohort, Walkes Crosdale, waited outside

in a vehicle. Stevens conversed with the agent about the cocaine, and after the

agent gave Stevens the cocaine, he arrested Stevens. Stevens agreed to cooperate

with the authorities, and he delivered the cocaine to Letroye Barber in Beltsville,

Maryland. Stevens did not challenge the facts in the presentence report.

      Stevens’s presentence investigation report attributed to him 3.45 kilograms

of cocaine. The report provided a base offense level of 28, United States

Sentencing Guidelines Manual § 2D1.1(c)(6) (Nov. 2011), reduced the level by


                                          2
                  Case: 12-11647   Date Filed: 10/19/2012   Page: 3 of 5

two points for Stevens’s minor role in the offense, id. § 3B1.2(b), and increased

Stevens’s offense level by two points for obstruction of justice, id. § 3C1.1. With a

criminal history of II, the report provided an advisory guideline range between 86

and 108 months.

      Stevens objected to the report. Stevens challenged the two-point

enhancement of his sentence for obstruction of justice. Stevens also argued that he

was entitled to a three-point reduction of his offense level for his acceptance of

responsibility.

      At the sentencing hearing, Stevens, through counsel, argued that he was

entitled to a two-point reduction for his acceptance of responsibility, and he asked

the district court to “consider the other considerations . . . and apply a balancing

test of some sort.” Stevens requested that the district court consider his “very

limited role” in the “entire conspiracy” in which he “had limited participation” and

“a specific job with a limited benefit.” Stevens acknowledged that “the

government ha[d] agreed to assign [him] a two-level reduction for a . . . minor

role,” and Stevens asked the district court to “consider the fact that [he] was a

minimal participant in [the] whole operation as just being a mere conduit for the

drugs” and “to either find that [he was] somewhere in between that point, or either

would play a minimal role due to the limitations and discretion and participation.”

Stevens then argued about the sentencing factors and requested that the district


                                           3
              Case: 12-11647     Date Filed: 10/19/2012    Page: 4 of 5

court “consider going below the guideline range or factoring in the other

reductions which we have stated.” The district court adopted the facts included in

the presentence investigation report, denied Stevens’s objections to the report,

denied his request to vary downward from the advisory guideline range, and

sentenced Stevens to 87 months of imprisonment.

      We review for plain error because Stevens did not object to the minor role

assigned to him in the presentence report. Stevens instead requested leniency in

sentencing, and he argued that a finding that he had served a minimal role

supported his request to vary downward from the advisory guideline range.

      The district court did not plainly err by not granting Stevens a minimal role

reduction. The record supports the adjustment to Stevens’s offense level for

playing a minor role because he was “less culpable than most other participants,

but whose role could not be described as minimal.” U.S.S.G. § 3B1.2 cmt. n.5.

Stevens knowingly entered a conspiracy to distribute cocaine for which he was

entrusted to transport a large quantity of that drug from Georgia to Maryland. To

obtain a further downward adjustment for a minimal role, Stevens had to prove that

he was “plainly among the least culpable of those involved” in the conspiracy, as

evidenced by a “lack of knowledge or understanding of the scope and structure of

the enterprise and of the activities of others.” Id. § 3B1.2 cmt. n.4; see United

States v. Rodriguez De Varon, 175 F.3d 930, 941–46 (11th Cir. 1999). That


                                          4
              Case: 12-11647     Date Filed: 10/19/2012    Page: 5 of 5

Stevens served as a drug courier is not dispositive; instead, we look at his relevant

conduct. Rodriguez De Varon, 175 F.3d at 940–42. Of the four participants,

Stevens had a lesser role than the supplier, but Stevens failed to introduce any

evidence that his conduct was less significant than the conduct of either Crosdale

or Barber.

      We AFFIRM Stevens’s sentence.




                                          5